Citation Nr: 0716730	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, to include as due to inservice exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.  He served in the Republic of Vietnam from July 
1970 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

Squamous cell carcinoma was first diagnosed many years after 
the veteran's active military service, and is not shown by 
the medical evidence of record to be related to the veteran's 
military service or to any incident therein, to include as 
due to exposure to herbicides.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application 


for benefits, VA must notify the veteran of what information 
or evidence is needed in order to substantiate the claim, and 
it must assist the veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in May 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA medical treatment records, and his identified 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, all necessary VA medical examinations 
have been conducted.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, VA regulations provide that if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, service connection is presumed for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630 - 
27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed.Reg. 59232 (November 2, 1999).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service personnel records indicated that 
the veteran served in Vietnam from July 1970 to July 1971.  
Accordingly, the veteran is presumed to have been exposed to 
Agent Orange.  

Although the veteran is presumed exposed to Agent Orange, the 
Board finds that the medical evidence of record does not 
support presumptive service connection for squamous cell 
carcinoma.  The veteran's diagnosed squamous cell carcinoma 
is not among the diseases or disorders eligible for 
presumptive service connection.  38 C.F.R. § 3.309.  Further, 
skin cancer is specifically excluded from eligibility for 
presumptive service connection.  Accordingly, presumptive 
service connection for squamous cell carcinoma is not 
warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment of squamous cell 
carcinoma.  The veteran was first diagnosed with squamous 
cell carcinoma in September 2000.  Private medical treatment 
records from August 2000 to January 2003 reveal treatment for 
squamous cell carcinoma, including removal in September 2000 
and follow-up care thereafter.  VA outpatient treatment 
records from March 2003 to January 2004 indicate a history of 
squamous cell carcinoma.

The Board finds that there is no evidence of a direct link 
between the veteran's current squamous cell carcinoma and his 
inservice exposure to herbicide agents.  Combee, 34 F.3d at 
1042.  The veteran's service medical records are silent as to 
any complaints of or treatment for squamous cell carcinoma.  
The veteran's post service medical records reveal that the 
veteran was first diagnosed with squamous cell carcinoma in 
September 2000, which is twenty-nine years after the 
veteran's discharge from service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  

While the veteran has a current diagnosis of squamous cell 
carcinoma, there is no medical evidence of record that 
relates the squamous cell carcinoma to the veteran's service 
or any incident therein.  See Hickson, 12 Vet. App. at 253 
(holding that in order to establish service connection for 
the claimed disorder, there must be medical evidence of a 
nexus between the claimed inservice disease or injury and the 
current disability).  Accordingly, service connection for 
squamous cell carcinoma is not warranted.

The veteran contends that he was exposed to Agent Orange 
while serving in Vietnam, and that such exposure resulted in 
squamous cell carcinoma.  Although the veteran may be 
competent to testify as to the symptomatology that he has 
experienced over the years, without medical expertise or 
training, he is not competent to offer a medical opinion as 
to whether any current disability is related to his military 
service over three decades ago, or to any incident therein.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are 
not competent to render medical opinions).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for squamous cell carcinoma, to include as 
due to inservice exposure to herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


